 1                                                                            Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     LEMART GLENN,
10
                                                             NO. C18-1162 BJR
11
                                Plaintiff,                   STIPULATED
12
                                                             PROTECTIVE ORDER
13           v.
14 ROBERT WILKIE, Secretary of UNITED
15 STATES DEPARTMENT OF VETERANS
   AFFAIRS, on Behalf of Department of
16 Veterans Affairs, agency,
17                              Defendant.
18
19
     1. PURPOSES AND LIMITATIONS
20
             Discovery in this action is likely to involve production of confidential, proprietary, or private
21
22 information for which special protection may be warranted. Accordingly, the parties hereby stipulate
23 to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge
24 that this agreement is consistent with LCR 26(c). It does not confer blanket protection on all
25
     disclosures or responses to discovery, the protection it affords from public disclosure and use
26
     extends only to the limited information or items that are entitled to confidential treatment under the
27
28
      STIPULATED PROTECTIVE ORDER - I                                             UNITED STATES ATTORNEY
      C18-1162 BJR                                                                120 I PACIFIC AYE., STE. 700
                                                                                       TACOMA, WA 98402
                                                                                          (253) 428-3800
